The opinion of the Court was delivered by
Bermudez, C. J.
The defendant, indicted for murder and convicted, appeals from the sentence of death passed upon him.
The record contains three bills of exception.
The first relates to the time at which the jury was drawn.
The second refers to the irregularity of the copy of the indictment and the list of jurors served, and to the irrelevancy of oral testimony to prove the irregularity and to show service.
The third concerns the admission of oral testimony to prove the contents of the dying declaration.
I.
The complaint in the first bill is, that the jury was not drawn at least fifty days previous to the term of the court.
The bill does not allege that the objection charged “ that some fraud had been practiced, or some great wrong committed in the drawing and summoning of the jury, that would work an irreparable injury.”
This charge not having been made, and being essentially required by Sec. 10 of Act 44 of 1877, p. 58, the complaint cannot be considered. 33 An. 141; 34 An. 118.
II.
The document served on the prisoner, as a copy of tho indictment, *1099accompanies the transcript. It is apparently a fac-simile of the original, of its face and indorsement, the printing in the former being repeated in both, and the writing transcribed with accuracy. It is certified by a deputy cleric, under the seal of the court, as a true copy. This certificate covers both the face and the indorsement, the original blanks in which are filled by the same hand.
The list of jurors served is also attached to the transcript. It is a clipping from a newspaper, on which the seal of the court is impressed and at the foot of which appear the words, a true copy, followed by the printed name of the same deputy clerk.
The provisions of the Statute are: “ Every person who shall be indicted for any capital crime, or any crime punishable with imprisonment at hard labor for seven years or upwards, shall have a copy of the indictment, and the list of the jury which are to pass on his trial, delivered to him at least two days before his trial.” R. S. 992.
The law does not expressly say, that the list of the jury to be served shall be certified by the clerk, under his official signature, as a true copy.
Substantial compliance with the requirement of the law cannot be denied, where the list was authenticated by the impress of the seal of the court, and served by the executive officer of the court; where no averment or complaint is made that such list is incomplete, defective, or incorrect in any other respect, and where a comparison of it with the original list shows that it is an exact copy, and where it does not appear that any injury was sustained. The accused was entitled to a list of the jurors, and such list was furnished him. 28 An. 631.
It is needless to pass upon the other part of the bill of exception, for the reasons, that we ignore the testimony aud evidence received and objected to as irrelevant by the accused; that the service of the indictment aud list of jurors are admitted by the objection itself, and that the regularity of the copies was the only matter really contested.
We feel constrained, however, to censure the looseness with which both the copy of the indictment aud the list of the jurors were issued by the clerk, through his deputy, for whose acts he is answerable. It seems to us, that documents of that importance should have been put in such unassailable form as would have successfully resisted all possible technical attacks as to authenticity. It is to be hoped that irregularities of such gravity as have been charged in the present instance, will in future be guarded against and not again occur.
III.
The last bill is to the admission of oral testimony to establish the contents of the paper containing the dying declaration of the deceased.
*1100The loss of that document having first been established, and not being disputed, there was no other course to be pursued than to prove its contents by secondary evidence. Were oral testimony inadmissible in such a case, the suppression, loss, or destruction of such proof could easily often secure a verdict of acquittal, in a clear case .of felonious homicide. The rule in such cases is too well known and elementary to demand special reference to authorities. Waterman Cr. D. 297 ; Roscoe Cr. Ev. 8.
Convicted murderers cannot avert, on flimsy technicalities, the high pains and penalties inflicted by conservative laws, which they have wilfully provoked and brought upon themselves.
Judgment affirmed.